DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a middle section comprising a first fixation means (claim 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. [Note - the claims require the first fixation means being on the middle section, however the specification and the drawings illustrate a component 8 on the front tapered end, and it is unclear if the component 8 is equivalent to the claimed first fixation means]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 2-3 recite “a first fixation means configured to affix to a second fixation means”, where “means” represents legal phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The use of the term “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Objections
Claims 1-2, 10-11, and 14 are objected to because of the following informalities:  
Claim 1, line 11, “the first tapered end” should read --the first rear tapered end--
Claim 1, line 15, “the second tapered end” should read --the second rear tapered end--
Claim 1, line 15, “a first direction” should read --the first direction--
Claim 2, the Examiner suggests amending the limitation “wherein the limb includes a leg” to read --wherein the wearable exercise apparatus is configured to be worn on a leg of the user--
Claim 10, line 11, “the first tapered end” should read --the first rear tapered end--
Claim 10, line 15, “the second tapered end” should read --the second rear tapered end--
Claim 11, line 2, “the leg” should read --a leg of the user--
Claim 14, line 8, “the first tapered end” should read --the first rear tapered end--
Claim 14, line 11, “the second tapered end” should read --the second rear tapered end--
Claim 14, lines 11-12, “a first direction” should read --the first direction--
Claim 14, line 13, “the limb” should read --the leg--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations of “a first fixation means” and “a second fixation means” of claims 1 and 10, and the limitation of “at least one fixation means” of claim 14 have been interpreted to cover the corresponding structure of Velcro as defined on page 7, line 23, of the specification (see specification objections above and 35 U.S.C. 112(b) rejections below with respect to the term “Velcro”). This interpretation is similarly being applied to claims 2-3 and 5-9 by virtue of dependency on claim 1, to claims 11 and 13 by virtue of dependency on claim 10, and to claim 15 by virtue of dependency on claim 14.
Claims 4 and 12 do not invoke 35 U.S.C. 112(f), as the limitations of “the first fixation means” and “the second fixation means” are modified in the claims to be Velcro, and therefore recite sufficient structure for performing the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 each contain the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify 
Claim 8 recites the limitation “a second pocket” in line 2. However, no first pocket has been previously claimed. It is unclear if Applicant intends claim 8 to depend from claim 7, which recites the limitation of a first pocket, or if the limitation should read --a pocket--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Publication No. 20080070760), further in view of Spletzer (US Patent No. 5868652), and further in view of Ree (US Publication No. 20130210591).
Regarding independent claim 1, Daniel discloses a wearable exercise apparatus to provide support for a limb-based workout for a user (weighted sleeve 1, see Abstract), the wearable exercise apparatus comprising:
a front tapered end (annotated Fig. 2, at location of first elongated receiving pad/Velcro fastener 2);
a middle section (annotated Fig. 2, from first elongated hooking pad/Velcro hook 6 to set of second receiving pads/Velcro fasteners 3) comprising:
	a first fixation means (first elongated hooking pad/Velcro hook 6) configured to affix to a second fixation means (first elongated receiving pad/Velcro fastener 2) on a portion of the front tapered end (paragraph [0034] lines 1-6, “The inner portion 5 includes a first elongated hooking pad 6 (e.g., VELCRO hook) disposed on a second side (i.e., a left side of FIG. 2) of the sleeve 1 opposite to the first side of the sleeve 1 to correspond to the first elongated receiving pad 2 disposed on the outer portion 8 of the sleeve 1”);
a first rear end (annotated Fig. 2, top strap 11) configured to wrap around a limb of the user and comprises a second hooking pad/Velcro hooks (9) that is configured to secure to a corresponding top second receiving pad/Velcro fastener (3) located on the middle section 
a second rear end (annotated Fig. 2, bottom strap 11) configured to wrap around the limb of the user and comprises a second hooking pad/Velcro hooks (9) that is configured to secure to a corresponding bottom second receiving pad/Velcro fastener (3) located on the middle section (paragraphs [0035] and [0037] which describe securing the weighted sleeve 1 around a limb of a user); and
a weight holder (plurality of elongated pockets 10) coupled to the middle section (see annotated Fig. 2), wherein the weight holder is configured to hold a first weight strip (weight members 14, shown as strips in Fig. 4).

    PNG
    media_image1.png
    526
    711
    media_image1.png
    Greyscale

	Daniel teaches each of the first rear end (top strap 11) and the second rear end (bottom strap 11) are configured to be secured to the middle section via corresponding second hooking pads/Velcro hooks (9) and second receiving pads/Velcro fasteners (3), wherein the corresponding second receiving pads/Velcro fasteners (3) are respectively located at a first location (top second receiving pads/Velcro fasteners 3) proximate the first rear end (top strap 11) and a second location (bottom second receiving pads/Velcro fasteners 3) proximate the second but does not teach a first D-ring located at the first location wherein the first rear end is configured to wrap around the limb of the user such that the first D-ring receives the first rear end therethrough in a first direction and is pulled in a second direction opposite the first direction through the first D-ring to tighten the wearable exercise apparatus on the limb of the user, or a second D-ring located at the second location wherein the second rear end is configured to wrap around the limb of the user such that the second D-ring receives the second rear end therethrough in the first direction and is pulled in the second direction opposite the first direction through the second D-ring to tighten the wearable exercise apparatus on the limb of the user. Daniel further does not teach the first rear end and the second rear end being tapered.
	Spletzer teaches an analogous wearable exercise apparatus (exercise thigh weight system 10) that teaches a first embodiment of the invention comprising a strap (flexible upper strap 66) that is configured to wrap around a limb of a user (see Col. 23 line 64 - Col. 24 line 8 describing attachment of flexible upper strap 66 to thigh of user) using analogous Velcro fasteners (free ends 68 of flexible upper strap 66 with complementary hook and loop fasteners 70) to secure the strap to the limb of the user (see Fig. 5), and teaches an alternate embodiment of the invention comprising an analogous strap (upper thigh encircling belt 122) that is configured to wrap around the limb of the user using a D-ring (136) through which the strap is passed in a first direction and then pulled and tightened in a second direction to fasten to itself by corresponding Velcro material (114; see Fig. 7A; see Col. 29 lines 10-23 describing method of securing upper thigh encircling belt 122 to the thigh of the user).

    PNG
    media_image2.png
    454
    548
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fastening of the first rear end and the second rear end of Daniel to include a first and second D-ring for the first and second rear ends to respectively pass through in a first direction, pull and tighten in a second direction, and secure to themselves via hook and loop/Velcro material, as is similarly taught by Spletzer as an alternative to hook and loop/Velcro only fastenings, for the purpose of achieving the same predictable results of providing a secure connection of the wearable exercise apparatus to the limb of the user, and to provide adjustability of the first and second rear ends to better fit user limbs of various sizes (Spletzer Col. 29 lines 10-13, “upper 122 and lower 132 thigh belts have similar looping arrangements or else D rings 136 for adjusting these belts 122, 132 for the thigh thickness of the particular user as shown in FIGS. 7A, 7B and 7C”). With this modification, the second receiving pads/Velcro fasteners (3) of Daniel will be replaced with D-rings, and the first and second rear ends (top and bottom straps 11) will be provided with corresponding Velcro material such that each of the first and second rear ends is configured to pass through the respective D-ring and fold back onto itself to be secured by the corresponding Velcro material at a desired tightness, as is taught by Spletzer.
does not teach wherein the first rear end and the second rear end are tapered.
	Ree teaches an analogous wearable exercise apparatus (first wearable band 100 and second wearable band 200) comprising a strap (wearing part 110, 210) that is configured to wrap around a limb of a user (see Fig. 1), where the strap is configured to pass through a clamping ring (131, 231) in a first direction, wound in an opposite first direction, and secured to itself via corresponding first and second coupling means (132, 133 and 232, 233; each comprised of Velcro material, paragraph [0084] lines 5-7, “Here, it is desirable that said first coupling means (132, 232) and second coupling means (133, 233) are coupled to one another using Velcro”), and further teaches wherein the strap (110, 210) is tapered at the end that passes through the clamping ring (see Fig. 2 showing tapering/rounding of ends of wearing part 110, 210 at first coupling means 132, 232).

    PNG
    media_image3.png
    613
    470
    media_image3.png
    Greyscale


	Regarding claim 2, Daniel as modified by Spletzer and Ree further teaches wherein the limb includes a leg (Daniel paragraph [0040] lines 12-14, “The sleeve 1 can be worn on any part of the user's leg or arm including, for example, above a wrist, above an ankle, above an elbow, or above a knee”).
	Regarding claim 3, Daniel as modified by Spletzer and Ree further teaches wherein the wearable exercise apparatus is configured to be worn on an upper section of the leg (Daniel paragraph [0040] lines 12-14 cited above, wherein “above a knee” indicates an upper section of the leg).
	Regarding claim 4, Daniel as modified by Spletzer and Ree further teaches wherein the first fixation means (first elongated hooking pad/Velcro hook 6) and the second fixation means (first elongated receiving pad/Velcro fastener 2) comprise Velcro.
	Regarding claim 5, Daniel as modified by Spletzer and Ree further teaches wherein the first rear tapered end (top strap 11 as modified by Ree to be tapered, see claim 1 rejection above) is a top rear tapered end (see Daniel annotated Fig. 2 above indicating top location of first rear 
	Regarding claim 6, Daniel as modified by Spletzer and Ree further teaches wherein the weight holder (plurality of elongated pockets 10) includes one or more pockets (paragraph [0032] lines 6-8, “For example, the number of elongated pockets 10 may be 2, 3, 4, etc depending on, for example, the size and purpose of the sleeve”).
	Regarding claim 7, Daniel as modified by Spletzer and Ree further teaches wherein a first pocket of the one or more pockets (plurality of elongated pockets 10) is configured to hold the first weight strip (weight members 14, shown as strips in Daniel Fig. 4; paragraph [0030] lines 1-4, “Referring to FIGS. 2 and 3, each elongated pocket 10 has a closed end 21 (see FIG. 3) and an open end 22 such that weight members 14 (see FIG. 4) can be securely inserted therein”).
	Regarding claim 8, Daniel as modified by Spletzer and Ree further teaches wherein a weight of the wearable exercise apparatus is configured to increase by inserting a second weight strip (weight members 14, shown as strips in Daniel Fig. 4) into a second pocket of the one or more pockets (plurality of elongated pockets 10; paragraph [0030] lines 18-21, “Accordingly, a user of the sleeve 1 can easily and conveniently adjust a number of the weight members 14 (see FIG. 4) disposed in the elongated pockets 10 of the sleeve 1” and paragraph [0039] lines 18-20, “Accordingly, the weight member 14 can be easily slidably inserted/removed to/from the elongated pockets 10 of the sleeve 1”).
Regarding claim 9, Daniel as modified by Spletzer and Ree further teaches wherein a weight of the wearable exercise apparatus is configured to decrease by removing the first weight “Accordingly, a user of the sleeve 1 can easily and conveniently adjust a number of the weight members 14 (see FIG. 4) disposed in the elongated pockets 10 of the sleeve 1” and paragraph [0039] lines 18-20, “Accordingly, the weight member 14 can be easily slidably inserted/removed to/from the elongated pockets 10 of the sleeve 1”).
Regarding independent claim 10, Daniel discloses a wearable exercise apparatus to provide support for a leg-based workout for a user (weighted sleeve 1, see Abstract; paragraph [0040] lines 12-14, “The sleeve 1 can be worn on any part of the user's leg or arm including, for example, above a wrist, above an ankle, above an elbow, or above a knee”), the wearable exercise apparatus comprising:
a front tapered end (annotated Fig. 2 shown above, at location of first elongated receiving pad/Velcro fastener 2);
a middle section (annotated Fig. 2, from first elongated hooking pad/Velcro hook 6 to set of second receiving pads/Velcro fasteners 3) comprising:
	a first fixation means (first elongated hooking pad/Velcro hook 6) configured to affix to a second fixation means (first elongated receiving pad/Velcro fastener 2) on a portion of the front tapered end (paragraph [0034] lines 1-6, “The inner portion 5 includes a first elongated hooking pad 6 (e.g., VELCRO hook) disposed on a second side (i.e., a left side of FIG. 2) of the sleeve 1 opposite to the first side of the sleeve 1 to correspond to the first elongated receiving pad 2 disposed on the outer portion 8 of the sleeve 1”);
a first rear end (annotated Fig. 2, top strap 11) configured to wrap around a limb of the user and comprises a second hooking pad/Velcro hooks (9) that is configured to secure to a 
a second rear end (annotated Fig. 2, bottom strap 11) configured to wrap around the limb of the user and comprises a second hooking pad/Velcro hooks (9) that is configured to secure to a corresponding bottom second receiving pad/Velcro fastener (3) located on the middle section (paragraphs [0035] and [0037] which describe securing the weighted sleeve 1 around a limb of a user); and
a weight holder (plurality of elongated pockets 10) coupled to the middle section (see annotated Fig. 2), wherein the weight holder includes one or more pockets (plurality of elongated pockets 10), and wherein at least one of the one or more pockets is configured to hold a first weight strip (weight members 14, shown as strips in Fig. 4).
	Daniel teaches each of the first rear end (top strap 11) and the second rear end (bottom strap 11) being configured to secure to the middle section via corresponding second hooking pads/Velcro hooks (9) and second receiving pads/Velcro fasteners (3), wherein the corresponding second receiving pads/Velcro fasteners (3) are respectively located at a first location (top second receiving pads/Velcro fasteners 3) proximate the first rear end (top strap 11) and a second location (bottom second receiving pads/Velcro fasteners 3) proximate the second rear end (bottom strap 11), where the first location and the second location differ from one another (top versus bottom), but does not teach a first D-ring located at the first location wherein the first rear end is configured to wrap around the limb of the user such that the first D-ring receives the first rear end therethrough in a first direction and is pulled in a second direction opposite the first direction through the first D-ring to tighten the wearable exercise apparatus on the limb of the user, or a second D-ring located at the second location wherein the second rear end is configured to wrap around the limb of the user such that the second D-ring receives the second rear end therethrough in the first direction and is pulled in the second direction opposite the first direction through the second D-ring to tighten the wearable exercise apparatus on the limb of the user. Daniel further does not teach the first rear end and the second rear end being tapered.
	Spletzer teaches an analogous wearable exercise apparatus (exercise thigh weight system 10) that teaches a first embodiment of the invention comprising a strap (flexible upper strap 66) that is configured to wrap around a limb of a user (see Col. 23 line 64 - Col. 24 line 8 describing attachment of flexible upper strap 66 to thigh of user) using analogous Velcro fasteners (free ends 68 of flexible upper strap 66 with complementary hook and loop fasteners 70) to secure the strap to the limb of the user (see Fig. 5), and teaches an alternate embodiment of the invention comprising an analogous strap (upper thigh encircling belt 122) that is configured to wrap around the limb of the user using a D-ring (136) through which the strap is passed in a first direction and then pulled and tightened in a second direction to fasten to itself by corresponding Velcro material (114; see Fig. 7A; see Col. 29 lines 10-23 describing method of securing upper thigh encircling belt 122 to the thigh of the user).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fastening of the first rear end and the second rear end of Daniel to include a first and second D-ring for the first and second rear ends to respectively pass through in a first direction, pull and tighten in a second direction, and secure to themselves via hook and loop/Velcro material, as is similarly taught by Spletzer as an alternative to hook and loop/Velcro only fastenings, for the purpose of achieving the same “upper 122 and lower 132 thigh belts have similar looping arrangements or else D rings 136 for adjusting these belts 122, 132 for the thigh thickness of the particular user as shown in FIGS. 7A, 7B and 7C”). With this modification, the second receiving pads/Velcro fasteners (3) of Daniel will be replaced with D-rings, and the first and second rear ends (top and bottom straps 11) will be provided with corresponding Velcro material such that each of the first and second rear ends is configured to pass through the respective D-ring and fold back onto itself to be secured by the corresponding Velcro material at a desired tightness, as is taught by Spletzer.
	Daniel as modified by Spletzer does not teach wherein the first rear end and the second rear end are tapered.
	Ree teaches an analogous wearable exercise apparatus (first wearable band 100 and second wearable band 200) comprising a strap (wearing part 110, 210) that is configured to wrap around a limb of a user (see Fig. 1), where the strap is configured to pass through a clamping ring (131, 231) in a first direction, wound in an opposite first direction, and secured to itself via corresponding first and second coupling means (132, 133 and 232, 233; each comprised of Velcro material, paragraph [0084] lines 5-7, “Here, it is desirable that said first coupling means (132, 232) and second coupling means (133, 233) are coupled to one another using Velcro”), and further teaches wherein the strap (110, 210) is tapered at the end that passes through the clamping ring (see Fig. 2 showing tapering/rounding of ends of wearing part 110, 210 at first coupling means 132, 232).

Regarding claim 11, Daniel as modified by Spletzer and Ree further teaches wherein the wearable exercise apparatus is configured to be worn on an upper section of the leg (Daniel paragraph [0040] lines 12-14 cited above, wherein “above a knee” indicates an upper section of the leg).
Regarding claim 12, Daniel as modified by Spletzer and Ree further teaches wherein the first fixation means (first elongated hooking pad/Velcro hook 6) and the second fixation means (first elongated receiving pad/Velcro fastener 2) comprise Velcro.
Regarding claim 13, Daniel as modified by Spletzer and Ree further teaches the first rear tapered end (top strap 11 as modified by Ree to be tapered, see claim 1 rejection above) is a top rear tapered end (see Daniel annotated Fig. 2 above indicating top location of first rear tapered end), and wherein the second rear tapered end (bottom strap 11 as modified by Ree to be 
Regarding independent claim 14, Daniel teaches a method of providing support for a leg-based workout with a wearable leg exercise apparatus (method of using sleeve 1, see Abstract; paragraph [0040] lines 12-14, “The sleeve 1 can be worn on any part of the user's leg or arm including, for example, above a wrist, above an ankle, above an elbow, or above a knee”), the method comprising:
positioning the wearable leg exercise apparatus on an upper section of a leg (paragraph [0040] lines 12-14 cited above, wherein “above a knee” indicates an upper section of the leg);
fastening the wearable leg exercise apparatus to the upper section of the leg by:
	securing a front tapered end (annotated Fig. 2 shown above, at location of first elongated receiving pad/Velcro fastener 2) of the wearable leg exercise apparatus to a middle section (annotated Fig. 2, from first elongated hooking pad/Velcro hook 6 to set of second receiving pads/Velcro fasteners 3) of the wearable leg exercise apparatus via at least one fixation means (first elongated hooking pad/Velcro hook 6 and first elongated receiving pad/Velcro fastener 2; paragraph [0034] lines 1-6, “The inner portion 5 includes a first elongated hooking pad 6 (e.g., VELCRO hook) disposed on a second side (i.e., a left side of FIG. 2) of the sleeve 1 opposite to the first side of the sleeve 1 to correspond to the first elongated receiving pad 2 disposed on the outer portion 8 of the sleeve 1”);
wrapping a first rear end (annotated Fig. 2, top strap 11) around the upper section of the leg and securing it to the middle section via a second hooking pad/Velcro hooks (9) that is configured to secure to a corresponding top second receiving pad/Velcro fastener (3) located on 
wrapping a second rear end (annotated Fig. 2, bottom strap 11) around the upper section of the leg and securing it to the middle section via a second hooking pad/Velcro hooks (9) that is configured to secure to a corresponding bottom second receiving pad/Velcro fastener (3) located on the middle section (paragraphs [0035] and [0037] which describe securing the weighted sleeve 1 around a limb of a user); and
inserting a weight strip (weight members 14, shown as strips in Fig. 4) into a weight holder (plurality of elongated pockets 10) coupled to the middle section (see annotated Fig. 2).
Daniel teaches each of the first rear end (top strap 11) and the second rear end (bottom strap 11) being secured to the middle section via corresponding second hooking pads/Velcro hooks (9) and second receiving pads/Velcro fasteners (3), but does not teach a first D-ring of the middle section receiving the first rear end therethrough in a first direction, a second D-ring of the middle section receiving the second rear end therethrough in the first direction, and tightening the wearable exercise apparatus on the limb of the user by pulling the first rear end in a second direction opposite the first direction through the first D-ring and pulling the second rear end in the second direction through the second D-ring. Daniel further does not teach the first rear end and the second rear end being tapered.
Spletzer teaches an analogous method of providing support for a leg-based workout with a wearable exercise apparatus (exercise thigh weight system 10) that teaches a first embodiment of the invention comprising a strap (flexible upper strap 66) that is configured to wrap around a limb of a user (see Col. 23 line 64 - Col. 24 line 8 describing attachment of flexible upper strap 66 to thigh of user) using analogous Velcro fasteners (free ends 68 of flexible upper strap 66 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fastening of the first rear end and the second rear end of Daniel to include a first and second D-ring for the first and second rear ends to respectively pass through in a first direction, pull and tighten in a second direction, and secure to themselves via hook and loop/Velcro material, as is similarly taught by Spletzer as an alternative to hook and loop/Velcro only fastenings, for the purpose of achieving the same predictable results of providing a secure connection of the wearable exercise apparatus to the limb of the user, and to provide adjustability of the first and second rear ends to better fit user limbs of various sizes (Spletzer Col. 29 lines 10-13, “upper 122 and lower 132 thigh belts have similar looping arrangements or else D rings 136 for adjusting these belts 122, 132 for the thigh thickness of the particular user as shown in FIGS. 7A, 7B and 7C”). With this modification, the second receiving pads/Velcro fasteners (3) of Daniel will be replaced with D-rings, and the first and second rear ends (top and bottom straps 11) will be provided with corresponding Velcro material such that each of the first and second rear ends is configured to pass through the respective D-ring and fold back onto itself to be secured by the corresponding Velcro material at a desired tightness, as is taught by Spletzer.	
does not teach wherein the first rear end and the second rear end are tapered.
	Ree teaches an analogous wearable exercise apparatus (first wearable band 100 and second wearable band 200) comprising a strap (wearing part 110, 210) that is configured to wrap around a limb of a user (see Fig. 1), where the strap is configured to pass through a clamping ring (131, 231) in a first direction, wound in an opposite first direction, and secured to itself via corresponding first and second coupling means (132, 133 and 232, 233; each comprised of Velcro material, paragraph [0084] lines 5-7, “Here, it is desirable that said first coupling means (132, 232) and second coupling means (133, 233) are coupled to one another using Velcro”), and further teaches wherein the strap (110, 210) is tapered at the end that passes through the clamping ring (see Fig. 2 showing tapering/rounding of ends of wearing part 110, 210 at first coupling means 132, 232).
	Therefore, as Applicant has not shown criticality to the first rear end and the second rear end being tapered, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first rear end and the second rear end of Daniel to be tapered, as is similarly taught by Ree, as a curved end would provide an adequate gripping point for a user and would remove sharp corners from the first and second rear ends, and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice. Additionally, tapering the first rear end and the second rear end will not affect the functionality of the wearable exercise apparatus.
Regarding claim 15, Daniel as modified by Spletzer and Ree further teaches wherein the weight holder (plurality of elongated pockets 10) includes one or more pockets such that at least one of the one or more pockets is configured to hold the weight strip (weight members 14, shown as strips in Daniel Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Ree (US Publication No. 20130210591) teaches an embodiment of a wearable band for a thigh of a user where a front tapered end comprises a first fixation means (232) and a second fixation means (233), where the second coupling means extends into a middle section of the wearable band, such that the first fixation means is wrapped around the thigh of the user and secured to the second fixation means (Fig. 3A), similar to what is illustrated by Applicant (see drawing objections above), and could be used in an alternate rejection under 35 U.S.C. 103.
Cook (US Publication No. 20090253560) teaches an embodiment of a weighted wrap (Fig. 3D) comprising a front tapered end (securing wrap 12) that comprises a first fixation means (15) and a second fixation means (19), where when the weighted wrap is wrapped around an object, the first fixation means is secured to the second fixation means to form a wrap edge lock (30), similar to what is illustrated by Applicant (see drawing objections above), and could be used in an alternate rejection under 35 U.S.C. 103.
Price et al. (US Patent No. 9066786) teaches an orthosis configured to wrap around a limb of a user, the orthoses comprises a front end (20, 22), a middle section (14), and two rear ends (18), the front end comprising a first fixation means (28) and a second fixation means (30), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784